TERMINATION AGREEMENT, dated as of April 11, 2008 (the “Agreement”), by and
between STEVEN MADDEN, LTD., a Delaware corporation (the “Company”), and JEFFREY
SILVERMAN (the “Executive”).


RECITALS


WHEREAS, the Executive is employed by the Company pursuant to an Employment
Agreement, dated as of May 16, 2007, by and between the Company and the
Executive (the “Original Employment Agreement”), as amended by an Amendment to
Employment Agreement, dated as of December 21, 2007, by and between the Company
and the Executive (the “Amendment”) (the Original Employment Agreement, as
amended by the Amendment, the “Employment Agreement”).


WHEREAS, the Company and the Executive desire to terminate the Executive’s
employment with the Company upon and subject to the terms and conditions set
forth herein.


NOW, THEREFORE, upon the agreements and covenants set forth herein, the parties
hereto agree as follows:


1. EMPLOYMENT TERMINATION; PAYMENTS; EMPLOYMENT AGREEMENT.
 
1.1 The parties hereby acknowledge and agree that, effective at the close of
business on April 4, 2008, the Executive resigned his employment with the
Company.
 
1.2 On the Agreement Effective Date (as hereinafter defined), the Company will
pay to the Executive the $600,000 lump-sum payment referred to in Section 1 of
the Settlement and Release Agreement, dated as of December 21, 2007, by and
between the Company and the Executive (the “Settlement Agreement”).  The amount
to be paid to the Executive pursuant to this Section 1.2 (and, subject to the
terms and conditions of this Agreement, Section 6 hereof) shall constitute the
sole and exclusive remedy of the Executive, and the Executive shall not be
entitled to any other or further compensation, rights or benefits hereunder,
under the Employment Agreement, under the Settlement Agreement or otherwise.
 
1.3 The parties agree that the termination of the Executive’s employment with
the Company shall not result in a termination of the Employment Agreement.  The
provisions of Sections 6, 7 and 8 of the Original Employment Agreement (as
amended by the Amendment) shall survive the termination of the Executive’s
employment; provided; however, that unless the Executive revokes this Agreement
as provided in Section 2.5 hereof, the reference to July 1, 2008 in Section 6(b)
of the Original Employment Agreement (as amended by the Amendment) is hereby
deemed to refer to the Agreement Effective Date.
 
2. WAIVER AND RELEASE.  As consideration for this Agreement and the rights
granted to the Executive herein, the Executive hereby makes the following
acknowledgments and agreements.  For purposes of this Section 2, the term
“Company” shall include the Company and each and every of  its subsidiaries,
affiliates, divisions, parents, and respective predecessors, successors and
assigns and their respective directors, officers, representatives, shareholders,
agents, employees, consultants and independent contractors, past, present and
future.
 

--------------------------------------------------------------------------------


2.1 The terms and implications of this Agreement have been fully explained to
the Executive.
 
2.2 The Executive has been advised that he has twenty-one (21) days to consider
this Agreement and decide for himself whether or not he wants to sign it.
 
2.3 The Executive has been advised to consult with an attorney of his choice
concerning this Agreement and the implications to the Executive of signing or
not signing it.
 
2.4 The Executive has carefully considered other alternatives to executing this
Agreement, and has decided that he wants to sign it.
 
2.5 The Executive is entitled to change his mind and revoke this Agreement
within seven (7) days of signing it (the “Revocation Period”).  This Agreement
will not become effective and the Executive will not receive any of the benefits
set out below until the eighth day after the Executive signs it (the “Agreement
Effective Date”).  Any revocation within the Revocation Period must be
submitted, in writing, to the Chief Executive Officer of the Company and state,
“I hereby revoke my acceptance of the Termination Agreement between the Company
and me.”  The revocation must be received by the Chief Executive Officer by the
end of the Revocation Period.  If the last day of the Revocation Period is a
Saturday, Sunday, or legal holiday in the state of New York, then the Revocation
Period shall not expire until the next following day which is not a Saturday,
Sunday, or legal holiday and the Agreement Effective Date shall be likewise
extended.  In the event of a timely revocation by the Executive, this Agreement
shall be deemed null and void.
 
2.6 By entering into this Agreement, the parties do not admit, and specifically
deny, any liability or wrongdoing, or violation of any law, statute, order,
regulation or policy.  It is expressly understood and agreed that this Agreement
is being entered into solely for the purpose of avoiding the costs of litigation
and amicably resolving all matters in controversy, disputes, causes of action,
claims, contentions and differences of any kind whatsoever which have been or
could have been alleged by the respective parties against each other.
 
2.7 The Executive acknowledges that he knows that there are various federal,
state and local laws which prohibit employment discrimination on the basis of
age, sex, race, color, creed, national origin, marital status, religion,
disability or veteran status and that these laws are enforced through the
Federal Equal Employment Opportunity Commission, the New York State Division of
Human Rights and various city, county and local human rights agencies.  In
addition, the Executive acknowledges that he knows that there are other federal,
state and local laws of other types or description regarding employment,
including, but not limited to, claims arising from or derivative of the
Executive’s employment with the Company.  For the consideration set forth in
this Agreement, to which the Executive is not otherwise entitled, the Executive
intends to voluntarily give up any rights he may have under these or any other
law with respect to his employment with the Company or the termination of his
employment, including his rights under the Age Discrimination in Employment Act
of 1967, as amended, 29 U.S.C. §621 et. seq. (“ADEA”), and Title VII of the
Civil Rights Act of 1964, as amended, 42 U.S.C. §2000 et. seq. (“Title
VII”).  The parties agree that this is not an acknowledgment that the Company
has violated any law or regulation and the Company specifically denies having
done so.
 
2

--------------------------------------------------------------------------------


2.8 The consideration set forth herein is in full and complete satisfaction of
all claims whatsoever. The Executive hereby releases, waives, and forever
discharges any and all claims of any kind against the Company arising from the
Executive’s employment and/or separation from employment with the Company, or
from any other matter whatsoever up to and including the date of this Agreement,
whether known or unknown, that he may have or had, including, but not limited
to, fraud, claims arising under ADEA, Title VII, the Civil Rights Act of 1866,
42 U.S.C. §1981, 42 U.S.C. §1983, The Equal Pay Act, as amended, 29 U.S.C.
§206(d)(1), the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §201 et.
seq., the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et. seq., the
Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §1001 et.
seq., the Americans with Disabilities Act, 42 U.S.C. §12101 et. seq., the Civil
Rights Act of 1991, 105 Stat. 1071, Executive Order 11246, and any other
federal, state and local fair employment practice law, workers’ compensation
law, unemployment insurance law, and any other employee relations duties and
obligations, whether imposed by express or implied contract, tort (including,
but not limited to, all intentional torts, negligence, negligent hiring,
training, supervision or retention), common law, equity, public policy statute,
executive order or law, any claims for physical or emotional distress or
injuries, or any other duty obligation of any kind or description, as well as
any rights or claims the Executive or his attorney or other representative have
or may have for costs, expenses, attorneys’ fees or otherwise.
 
2.9 The Executive agrees to keep this Agreement confidential and not to reveal
its contents to anyone except his attorney, his immediate family or his
financial Executive, or as required by law.  The Company agrees to keep this
Agreement confidential and not to reveal the contents to anyone except its
attorneys, accountants, officers, directors and human resources director, or as
required by law or regulation, including pursuant to the disclosure requirements
of the Securities and Exchange Commission and The Nasdaq Stock Market.
 
2.10 The Executive agrees that he will not in any way disparage the Company, or
make or solicit any comments, statements or the like, to the media, to current,
future or former employees or to other persons or entities that may be
considered to be derogatory or detrimental to the good name or business
reputation of the Company.  The Executive similarly agrees not to otherwise take
or condone any action which is intended, or would reasonably be expected, to
harm the Company, to impair the Company’s reputation, or to lead to unwanted or
unfavorable publicity to the Company.  The Executive understands that any
unauthorized disclosure or disparagement by him or by anyone to whom he
discloses such information will result in the forfeiture of all amounts paid by
the Company under this Agreement.
 
2.11 This Agreement has been executed freely, knowingly and voluntarily by the
Executive without duress, coercion, or undue influence, with a full
understanding of its terms.  The Executive acknowledges and agrees that, prior
to executing this Agreement, he has been provided with sufficient time in which
to consider this Agreement and that, in deciding to execute this Agreement, he
has relied on his own judgment and further acknowledges that he is fully aware
of its contents and of its legal effects.  The parties to this Agreement agree
that no fact, evidence or transaction currently unknown to them but which may
hereafter become known to them shall affect in any way or manner the final or
unconditional nature of this Agreement.
 
2.12 BY SIGNING THIS AGREEMENT, THE EXECUTIVE STATES THAT: HE HAS READ IT; HE
UNDERSTANDS IT AND KNOWS THAT HE IS GIVING UP IMPORTANT RIGHTS; HE AGREES WITH
EVERYTHING IN IT; HE WAS TOLD, IN WRITING, TO CONSULT AN ATTORNEY BEFORE SIGNING
IT; HE HAS BEEN ADVISED THAT HE HAS 21 DAYS TO REVIEW THE AGREEMENT AND THINK
ABOUT WHETHER OR NOT HE WANTS TO SIGN IT; AND HE HAS SIGNED IT KNOWINGLY AND
VOLUNTARILY.
 
3

--------------------------------------------------------------------------------


3. COMPANY RELEASE.  The Company hereby releases, waives, and forever discharges
any and all claims of any kind against the Executive arising from the
Executive’s employment and/or separation from employment with the Company, or
from any other matter whatsoever up to and including the date of this Agreement,
whether known or unknown, that it may have or had.
 
4. AFFIRMATIONS.  The Executive affirms that he has not filed, caused to be
filed, or presently is a party to any claim, complaint, or action against the
Company in any forum.  The Executive furthermore affirms that he has no known
workplace injuries or occupational diseases.
 
5. VENDOR PAYMENTS. The Company hereby covenants and agrees that, provided that
the Executive has not revoked this Agreement as provided in Section 2.5 hereof,
on the Agreement Effective Date, the Company will pay the Company vendors set
forth on Schedule 5 attached hereto and made a part hereof the amounts indicated
on such Schedule as owing by the Company.  The Company shall have no obligation
to the Executive with respect thereto.
 
6. CONSULTING AGREEMENT.
 
6.1 Subject to the terms and conditions set forth herein, provided that the
Executive has not revoked this Agreement as provided in Section 2.5 hereof,
during the period commencing on the Agreement Effective Date and terminating on
June 30, 2008, the Company hereby retains the Executive, and the Executive
hereby accepts such retention, to act as a consultant to advise and assist in
the maintenance and growth of the Company’s on-line and internet business
operations (the “Services”).  None of such Services shall be provided by the
Executive unless and until the Company requests the particular services in
writing.
 
6.2 In consideration for the Services to be provided hereunder, provided that
the Executive has not revoked this Agreement as provided in Section 2.5 hereof,
the Company shall pay the Executive One Hundred Forty Thousand Seven Hundred
Sixty-Nine Dollars and Twenty-Three Cents ($140,769.23) on the Agreement
Effective Date.
 
6.3 The relationship created hereunder is that of the Executive acting as an
independent contractor.  It is expressly acknowledged and agreed that the
Executive shall have no authority to bind the Company to any agreement or
obligation with any third party.  The Executive acknowledges and agrees further
that, since he is not an employee of the Company, the Company shall not be
responsible for the withholding or payment of any taxes.
 
7. COMPLIANCE WITH AGREEMENTS.  Provided that the Executive has not revoked this
Agreement as provided in Section 2.5 hereof, Compo Enhancements, LLC (“Compo”)
shall comply with those written agreements between Compo and those
sub-contractors in Romania as more fully described on Schedule 7 attached hereto
and made a part hereof.
 
4

--------------------------------------------------------------------------------


8. CHOICE OF LAW.  The parties agree that this Agreement shall be governed by
and construed in accordance with the laws of the State of New York, excluding
choice of law principles thereof.
 
9. ENTIRE AGREEMENT.  This Agreement contains the full and complete
understanding and agreement of the parties hereto with respect to the subject
matter contained herein and supersedes all prior or contemporaneous written or
oral understandings or agreements with respect to the subject matter hereof.  No
modification of this Agreement shall be binding unless made in writing and
signed by the party sought to be charged.
 
10. BINDING EFFECT.  This Agreement shall be binding upon, and shall inure to
the benefit of, the parties hereto and their respective successors, assigns and
legal representatives.
 
11. WAIVER; SEVERABILITY.  The waiver by either party of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach. If any provision of this Agreement, or part thereof, shall be
held to be invalid or unenforceable, such invalidity or unenforceability shall
attach only to such provision and not in any way affect or render invalid or
unenforceable any other provisions of this Agreement, and this Agreement shall
be carried out as if such invalid or unenforceable provision, or part thereof,
had been reformed, and any court of competent jurisdiction is authorized to so
reform such invalid or unenforceable provision, so that it would be valid, legal
and enforceable to the fullest extent permitted by applicable law.
 
12. NOTICES; DELIVERIES.  Any and all notices or other communications or
deliveries required or permitted to be given or made pursuant to any of the
provisions of this Agreement shall be deemed to have been duly given or made for
all purposes when hand delivered or sent by certified or registered mail, return
receipt requested and postage prepaid, or overnight mail or courier as follows:
 
If to the Company or Compo:


Steven Madden, Ltd.
52-16 Barnett Avenue
Long Island City, New York 11104
Attn:  Chief Executive Officer

 
 
5

--------------------------------------------------------------------------------

 

with a copy to:


Certilman Balin Adler & Hyman, LLP
90 Merrick Avenue
East Meadow, New York 11554
Attention:  Steven J. Kuperschmid, Esq.


If to the Executive, at his last known address as reflected in the Company’s
records,


or such other address as shall be furnished in writing by either party, and any
notice, delivery or communication given pursuant to the provisions hereof shall
be deemed to have been given as of the date delivered or so mailed or
transmitted.


13. COUNTERPARTS; HEADINGS.  This Agreement may be executed in counterparts,
each of which shall be an original, but all of which taken together shall
constitute one agreement.  The headings contained in this Agreement are solely
for the convenience of the parties, and are not intended to and do not limit,
construe or modify any of the terms and conditions hereof.
 
14. REPRESENTATION BY COUNSEL; INTERPRETATION.  Each party acknowledges that it
or he has been represented by counsel, or has been afforded the opportunity to
be represented by counsel, in connection with this Agreement. Accordingly, any
rule or law or any legal decision that would require the interpretation of any
claimed ambiguities in this Agreement against the party that drafted it has no
application and is expressly waived by the parties.  The provisions of this
Agreement shall be interpreted in a reasonable manner to give effect to the
intent of the parties hereto.
 




[Remainder of page intentionally left blank.]

 
 
 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 

 
STEVEN MADDEN, LTD.
         
 
By:
/s/ Edward R. Rosenfeld       Edward R. Rosenfeld, Chief Executive Officer      
             /s/ Jeffrey Silverman      Jeffrey Silverman  

 




COMPO ENHANCEMENTS, LLC
AGREES TO BE BOUND TO THE
PROVISIONS OF ONLY SECTION
7 OF THIS AGREEMENT.
 
COMPO ENHANCEMENTS, LLC
 
By: Steven Madden, Ltd., Its Member Manager


   By: /s/ Edward R. Rosenfeld                                      
          Edward R. Rosenfeld, Chief Executive Officer



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5




Vendor Name
Amount Payable by the Company
Liang Xiao Hong
$83,968.34
Wang You Ming
 $3,761.30




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7




1.
Services Contract, dated as of January 8, 2006, by and between Web Future Studio
SRL and Compo.



2.
Services Contract No. 3, effective as of August 1, 2006, by and between SC
Cybertech SRL and Compo.



3.
Services Contract No. 1, dated as of January 9, 2007, by and between SC Web Net
Media SRL and Compo.



4.
Services Contract, dated as of March 1, 2007, by and between SC Void Soft SRL
and Compo.



5.
Services Contract, dated as of May 1, 2007, by and between Checkout Consulting
SRL and Compo.



6.
Services Contract, dated as of August 1, 2007, by and between SC I Code Systems
SRL and Compo.



7.
Services Contract, dated as of September 5, 2007, by and between MIDA Software
4U SRL and Compo.



8.
Services Contract, effective as of September 9, 2007, by and between SC Digital
Brand SRL and Compo.



9.
Services Contract, dated as of January 21, 2008, by and between SC WeRule Studio
SRL and Compo.